UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1863


ROSE GLORIOSO-BRANDT,

                    Plaintiff - Appellant,

             v.

ERIC HARGAN, Acting Secretary, Dept. of Health and Human Services,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:16-cv-04025-JFM)


Submitted: November 16, 2017                                      Decided: January 8, 2018


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rose Glorioso-Brandt, Appellant Pro Se. Evelyn Lombardo Cusson, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rose Glorioso-Brandt appeals the district court’s order granting summary

judgment in favor of the employer in Glorioso-Brandt’s employment discrimination

action. “[W]e review de novo the district court’s order granting summary judgment.”

Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 565 n.1 (4th Cir. 2015). “A

district court ‘shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Id. at 568 (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if a reasonable jury

could return a verdict for the nonmoving party.” Id. (internal quotation marks omitted).

In determining whether a genuine issue of material fact exists, “we view the facts and all

justifiable inferences arising therefrom in the light most favorable to . . . the nonmoving

party.” Id. at 565 n.1 (internal quotation marks omitted). However, “the nonmoving

party must rely on more than conclusory allegations, mere speculation, the building of

one inference upon another, or the mere existence of a scintilla of evidence.” Dash v.

Mayweather, 731 F.3d 303, 311 (4th Cir. 2013).

       We have reviewed the arguments pressed on appeal in conjunction with the

record, which includes the transcript of a five-day administrative hearing. On this record,

we find no reversible error in the district court’s rejection of Glorioso-Brandt’s

employment discrimination claims. Accordingly, we affirm the district court’s order.

See Glorioso-Brandt v. Price, No. 1:16-cv-04025-JFM (D. Md. July 13, 2017). We

dispense with oral argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3